Citation Nr: 1816616	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-10 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1. Entitlement to an evaluation in excess of 20 percent from October 22, 2009 to June 9, 2010 for degenerative joint disease of the right knee.

2. Entitlement to an extension from December 1, 2013 to September 24, 2014 of a temporary total disability rating following an October 2012 total knee replacement surgery.

3. Entitlement to an evaluation in excess of 10 percent for residual scars of the right knee from October 2012 and September 2014 total knee replacement surgeries.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Douglas M. Humphrey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to January 1990.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Wilmington, Delaware, and. Petersburg, Florida.  Jurisdiction of the appeal currently resides with the RO in St. Petersburg, Florida.

The Veteran has had three total right knee replacement surgeries:  October 2012, September 2014, and September 2016.  Following the failure of the implant for the October 2012 procedure and the elapse of the 13-month convalescence period that ended on November 30, 2013, the Veteran sought to extend her total disability rating from December 1, 2013 to September 24, 2014, the day before her second total knee replacement.  The RO denied her claim in a November 2014 rating decision.  She was notified of the decision on November 4, 2014.  She filed a VA Form 21-0958, notice of disagreement (NOD), on November 2, 2015.  

The Veteran also filed a claim for an increased rating for residual knee scars from her October 2012 and September 2014 total knee replacement surgeries.  The RO denied an evaluation in excess of 10 percent in a February 2016 rating decision.  She filed a VA Form 21-0958 that same month.

The RO has not issued statements of the case (SOCs) that address the issues pertaining to the temporary total rating or the evaluation assigned for the surgical scars.  Therefore, the Board directs that the RO issue SOCs, as directed below, in accordance with 38 C.F.R. §§ 19.26, 19.29 (2017) and Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Board accepts limited jurisdiction over these issues for the sole purpose of remanding to order issuance of SOCs along with information about the process for perfecting an appeal, if the Veteran so desires.

The RO has not yet adjudicated the Veteran's claims filed on December 12, 2017 for an increased evaluation in excess of 30 percent from November 1, 2017 for her right knee disability following her third total knee replacement surgery in September 2016, and for service connection for residual scars on her right knee from that September 2016 surgery.  Based on a review of the Veteran's claims file, the RO continues to develop these claims.  In light of the ongoing development, the Board does not perceive a need to address either claim presently, and they are not before the Board.

The Board recognizes the potential overlap between the Veteran's claim for an evaluation in excess of 30 percent from November 1, 2017 and the claim decided herein.  However, the December 2009 rating decision was very specific, and the Veteran's NOD specifically focused her appeal on the period from October 22, 2009 to June 9, 2010.  Likewise, the February 2014 SOC specifically addressed a higher evaluation for the period from October 22, 2009 to June 9, 2010.  The Board has therefore similarly narrowed its focus to that period of time.

The issues of entitlement to an extension from December 1, 2013 to September 24, 2014 of a temporary total disability rating due to the failure of a October 2012 total knee replacement, and the denial of an evaluation in excess of 10 percent for residual right knee scars from October 2012 and September 2014 total knee replacement surgeries are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Even in consideration of his complaints of pain, pain on motion, and functional loss, the Veteran's right knee de generative joint disease manifested in a noncompensable limitation of flexion and a limitation on extension to no worse than 15 degrees for the period from October 22, 2009 to June 9, 2010; and, there was no evidence of instability during that period.

2. For the period prior to October 22, 2009 to June 9, 2010, the Veteran's right knee disability resulted in dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion.


CONCLUSIONS OF LAW

1. From October 22, 2009 to June 9, 2010, the criteria for a rating in excess of 20 percent for right knee degenerative joint disease with range of motion limitations on extension have not been met.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2017).

2. From October 22, 2009 to June 9, 2010, the criteria for a separate 20 percent rating for dislocation of the semilunar cartilage of the right knee have been met.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume the Board overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	VA's Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.156.  Those duties have been satisfied here.

A December 2009 letter satisfied VA's duty to notify.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  That letter notified the Veteran of what evidence she was responsible for compiling, what evidence VA would compile on her behalf, what evidence was necessary to substantiate her claim for a non-initial increased rating.  Thus, nothing more is required here.  See id. at 187-88.

VA also afforded the Veteran adequate assistance to develop her claim.  Her service and post-service treatment records have been obtained and associated with her claims file.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified any outstanding evidence that could be obtained to substantiate her claim, and the Board is unaware of any outstanding evidence.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary.  38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  When VA provides an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran received a VA examination in December 2009.  The examiner interviewed the Veteran and reviewed pertinent VA medical center treatment records.  In her April 2014 substantive appeal, the Veteran contended that the examiner inaccurately measured the range of motion for her right knee; however, a VA examiner is presumed competent.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106-07 (2012).  The Veteran also contended that the examiner did not perform a physical evaluation.  That contention is not consistent with the examination report, which records the results from a physical examination, to include range of motion measurements, observations based on palpation of the Veteran's right knee, stability testing, McMurray's testing, and the examiner's observation of pain throughout range of motion in the right knee.  The Board concludes that the December 2009 VA examination is adequate for adjudication purposes.  Barr, 21 Vet. App. at 311; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board will therefore proceed with the adjudication of this appeal.

II.	Increased Evaluation

In January 2018, the Veteran's representative contended on her behalf that she was entitled to a higher evaluation for her right knee due to her inability to put weight on her right leg and due to limitation in her range of motion.  The Board concludes that the law does not permit a higher evaluation under Diagnostic Code 5299-5259, and that the Veteran's right knee degenerative joint disease results in a compensable evaluation from October 22, 2009 to June 9, 2009 for loss of range of motion on right knee extension.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civilian occupations resulting from such diseases and injuries, and the residual conditions.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  Id. § 4.3.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  Id. § 4.31.

A veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1.  However, the present level of the disability is of primary concern where the issue is entitlement to an increase in the rating for a disability for which service connection has already been established.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

At the outset, the Board notes that the procedural and rating history of this appeal is somewhat confusing and requires so explanation.  The RO granted service connection for right knee injury status-post synovectomy and open reduction in an August 1990 decision.  A 10 percent disability evaluation was assigned under Diagnostic Codes 5299-5259.  The Veteran filed a claim for an increased rating in October 2009.  While on appeal the RO issued a July 2010 rating decision, wherein the rating assigned for the Veteran's right knee disability was increased to 20 percent from October 22, 2009 to June 9, 2010 under Diagnostic Codes 5299-5259.  In so doing, the RO recharacterized the post-operative right knee injury as degenerative joint disease of the right knee. The RO also explained that an evaluation of 20 percent is assigned if extension of the leg is limited to 15 degrees, and that, while he did not meet the criteria for the 20 percent evaluation based on limitation of extension, consideration was given to the provisions of 38 CFR 4.49 and 4.45, and the higher evaluation of 20 percent is assigned for the additional functional loss caused by the pain and edema. 

Having scrutinized the July 2010 decision, the Board finds the 20 percent rating was being assigned under Diagnostic Code 5261 as opposed to Diagnostic Code 5259, which does not necessarily consider range of motion and does not provide for a greater than 10 percent.  It is unclear, however, as to what happened to the 10 percent rating that had been assigned under Diagnostic Code 5259.  Discussion on this question will follow.

Generally, a veteran cannot receive multiple evaluations for the same symptomatology.  See 38 C.F.R. § 4.14.  Separate and distinct manifestations from the same injury may be assigned separate disability ratings where none of the symptomatology overlaps.  See Estaban v. Brown, 6 Vet. App. 259, 262 (1994).  The portion of 38 C.F.R. § 4.71a governing evaluations of knee disabilities permits multiple evaluations.  VA General Counsel has held that a veteran who has arthritis resulting in limited or painful motion and instability of a knee may be rated separately under diagnostic codes 5003 (arthritis) and 5257 (subluxation and lateral instability), cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-98, (1998).  VA General Counsel has further held that separate ratings under diagnostic codes 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004.  An evaluation of a knee disability under diagnostic codes 5260 or 5261 does not preclude a separate evaluation under diagnostic codes 5257, 5258, or 5259.  See Lyles v. Shulkin, No. 16-0994, --- Vet. App. ---, 2017 U.S. App. Vet. Claims LEXIS 1704, at *14-19 (Nov. 29, 2017).

Normal flexion of the knee is zero degrees to 140 degrees, and normal extension of the knee is 140 degrees to zero degrees.  38 C.F.R. § 4.71, Plate II.  Diagnostic codes 5260 and 5261 govern evaluations of limitations in ranges of motion for the knee.  See id. § 4.71a.  

The September 2009 VA medical center examination showed limitation on extension of 10 degrees in the Veteran's right knee.  The December 2009 VA examination showed no limitation in range of motion on extension of the Veteran's right knee.  The measurement from the September 2009 examination warrants a rating no greater than 10 percent under Diagnostic Code 5161.  The measurement from the December 2009 examination does not.  However, as discussed, the RO assigned the Veteran a 20 percent rating based on limitation of extension, i.e., limitation to 15 degrees, due to functional loss caused by pain and edema.  Thus, to establish a higher rating, the Veteran would have to demonstrate limitation of extension to 20 degrees.  Such is simply not shown.  There is also no basis for assigning a higher rating under the tenets of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  The presently assigned 20 percent rating already considers pain and functional loss.

A September 29, 2009 VA medical center examination showed range of motion on flexion from zero to 120 degrees and a December 2009 VA examination measured range of motion as zero to 90 degrees on flexion.  Those measurements are not compensable under Diagnostic Code 5260, which requires a range of motion of zero to 45 degrees for the minimal compensable evaluation of 10 percent.  Id. § 4.71a, Diagnostic Code 5260.  Thus, the Veteran is not entitled to a stand-alone evaluation under Diagnostic Code 5260.  

38 C.F.R. § 4.14 forecloses an evaluation under Diagnostic Code 5003-5260.  An evaluation under Code 5003 may not be combined with one under Code 5260 or Code 5261; Code 5003 does not specify the plane of limited motion considered, and so an evaluation under either of the other limitation of motion Codes forecloses the possibility of multiple evaluations.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98; see also 38 C.F.R. § 4.14.  Thus, the Veteran's right knee disability cannot be evaluated under Diagnostic Code 5003-5260 because it is evaluated under Diagnostic Code 5261.

Turning to other potentially applicable diagnostic codes, the September 2009 and December 2009 examinations both noted x-ray evidence of a loose body with pain, swelling, and locking related to the Veteran's right knee.  An evaluation of a knee disability under diagnostic codes 5260 or 5261 does not preclude a separate evaluation under diagnostic codes 5257, 5258, or 5259.   Accordingly, as the criteria for a 20 percent rating under Diagnostic Code 5258 were met, a separate 20 percent rating will be assigned for applicable period.

The assignment of a 10 percent rating for Diagnostic Code 5259 requires a finding symptomatic removal of the semilunar cartilage. However, as indicated, the assignment of the 20 percent under Diagnostic Code 5258 is based on a finding of dislocated semilunar cartilage.  It stands to reason that a rating could not be assigned under both codes as one is based on the absence of semilunar cartilage and the other is based on the dislocation (presence) of semilunar cartilage. 

An evaluation under Diagnostic Code 5257 for recurrent subluxation or lateral instability is not warranted because examinations in September 2009 and December 2009 showed no appreciable ligamentous laxity.  Evaluation under diagnostic codes 5256, 5262, and 5263, which provide criteria for rating a knee disability due to ankylosis, tibia and fibula impairment, and genu recurvatum respectively, are also inapposite here because evidence is against findings that the Veteran has ever had those conditions.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An in excess of 20 percent from October 22, 2009 to June 9, 2010 for degenerative joint disease of the right knee is denied.

A separate 20 percent for dislocation of the semilunar cartilage of the right knee from October 22, 2009 to June 9, 2010 is granted, subject to the laws and regulations governing the payment of awards.


REMAND

The record raises a Manlincon issue with regard to the denials of entitlement to an extension of a temporary total disability rating following total knee replacement surgery on October 2012 and an increased evaluation for residual scars on the right knee from total knee replacement surgeries in October 2012 and September 2014.  See Manlincon, 12 Vet. App. at 240-41.

The RO issued decisions on the above-cited claims in November 2014 and February 2016.  In November 2015 and February 2016, the Veteran filed NODs as to the decisions made on those claims.  Those filings constituted timely NODs initiating appeals of these additional claims.  38 C.F.R. § 20.201.

The Veteran has not been provided SOCs or given an opportunity to perfect her appeals of these additional claims to the Board by also filing timely substantive appeals.  Given the time that has passed since the Veteran filed her timely NODs, the Board deems this remand more appropriate than merely referring these issues to the AOJ.  SOCs must be issued and the Veteran given an opportunity to perfect her appeals of these claims to the Board.  See Manlincon, 12 Vet. App. at 240-41.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with SOCs pertaining to the issues entitlement to an extension of a temporary total disability rating from December 1, 2013 to September 24, 2014 following the failure of an October 2012 total knee replacement surgery, and a non-initial evaluation in excess of 10 percent for residual scars on the right knee following the October 2012 and September 2014 surgeries.  Advise the Veteran that, upon receipt of the statement of the case, she still needs to file a substantive appeal (VA Form 9) in response to complete the steps necessary to perfect her appeals of these additional claims to the Board.  If the Veteran perfects and appeal by the submission of a timely substantive appeal, then return the claims to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


